 

Case 3:17-cv-06048-RBL Document 45-3 Filed 11/16/18 Page 1 of 4

ALDEN
TORCH

FINANCIAL

VIA EMAIL AND
FIRST-CLASS MAIL

May 8, 2018

Catherine M. Tamaro

334" Place 2001, LLC

3236 78th Avenue SE, Suite 202
Mercer Island, WA 98040
E-Mail:ctamaro@mindspring.com

Re: Parkway Apartments, LP (the “Partnership”)

Dear 334" Place 2001, LLC:

AMTAX Holdings 169, LLC (“AMTAX”) is the Investor Limited Partner of the
Partnership. The respective rights and obligations of the Partners are governed by the
Partnership’s Amended and Restated Agreement of Limited Partnership (the “Partnership
Agreement”). Capitalized terms not otherwise defined herein shall have the meaning
given to such terms in the Partnership Agreement.

I write to follow up on my letter of March 6, 2018, and to respond to your letter dated
March 7, 2018, regarding questionable activity by 334 Place 2001, LLC in connection
with its role as a general partner of the Partnership (“General Partner”). As a threshold
matter, the breadth, complexity, and opacity of General Partner’s misconduct have made
it difficult and time consuming to uncover. While AMTAX’s investigation of General
Partner’s activity is continuing, AMTAX has identified a number of breaches by General
Partner of its obligations under the Partnership Agreement.

First, General Partner is in default of its obligation to maximize Partnership income by
increasing rental rates at the Project. See Partnership Agreement, § 7.4.B (requiring

General Partner to “use reasonable efforts consistent with sound management practice to

cause the Project to maximize income produced by the Project, including, if necessary,

seeking any necessary approvals of, and implementing, appropriate adjustments in the

rent schedule of the Property”), Based on AMTAX’s investigation, it appears that rental

rates at the Project were significantly below maximum allowable LIATC rents in 2017,

even before King County increased those maximum rents in 2018. Given that King

County is and has been one of the best rental markets in the country, the Property could

have and should have supported a rent schedule in recent years that was closer to—if not
at—maximum LIHTC rents. mrs ne
| BLAKE 30(b)(6)

10/26/18

     

 

       

1225 17th Street, Suite 1400 + Denver, CO 80202 * (303) 927-5000 * aldentorch.com
Diane Rugh, CCR 2399, CRR

HHM-012846PW

 
 

Case 3:17-cv-06048-RBL Document 45-3 Filed 11/16/18 Page 2 of 4

334" Place 2001, LLC
May 8, 2018
Page 2

Second, General Partner has paid itself or its affiliates fees that were not authorized, _
and/or has grossly overpaid itself or its affiliates for fees that were authorized. For
example, General Partner:

® Paid Managing General Partner Fees totaling tens of thousands of dollars
even though the Partnership did not generate sufficient cash flow to justify
payment of those fees;

° Paid itself Developer Fees totaling hundreds of thousands of dollars even
though the Partnership did not generate sufficient cash flow to justify
payment of those fees;

° Paid Project Management Fees that collectively exceeded the 4% Net
Rental Income cap set forth in the Partnership Agreement by more than

$100,000;

® Paid itself unauthorized “repair supervision fees” totaling hundreds of
thousands of dollars;

® Paid itself unauthorized “construction costs” totaling in excess of $100,000;

° Paid itself unauthorized “tenant file review fees” totaling tens of thousands
of dollars;

° Paid itself unauthorized “bookkeeping fees” totaling tens of thousands of
dollars;

e Failed to provide an equity contribution in 2012 to pay off interest that had
accrued on its Deferred Development Fee (“DDF”), and instead improperly
rolled those amounts into a larger generic General Partner recetvable;

® Charged the Partnership tens of thousands of dollars in rent to house
employees in single family homes owned by General Partner,

° Paid tens of thousands of dollars to an affiliate for unauthorized legal
services;

° Paid thousands of dollars to an affiliate for unauthorized extermination.
services; - - . oe

® Paid thousands of dollars to an affiliate for unauthorized engineering survey
fees; and

 

1225 17th Street, Suite 1400 * Denver, CO 80202 * (303) 927-5000 * aldentorch,com

HHM-012847PW

 
 

Case 3:17-cv-06048-RBL Document 45-3 Filed 11/16/18 Page 3 of 4

334 Place 2001, LLC
May 8, 2018
Page 3

_e Paid itself and/or its affiliates tens of thousands of dollars for miscellaneous
unauthorized entity expenses.

These unauthorized and/or excessive payments that General Partner made to itself and its
affiliates total more than $1.5 million. General Partner’s efforts to enrich itself at the
expense of AMTAX and the Partnership violate General Partnet’s contractual and
fiduciary duties. See, e.g., Partnership Agreement, § 7.10.B (requiring that self-interested
transactions be “necessary for the prudent formation, development, organization or
operation of the Partnership,” and “not exceed the amount the Partnership would be
required to pay independent parties for comparable goods or services in the same
geographic location”); see also id.§ 7.4.G (“No General Partner shall contract away the
fiduciary duty owed at common law to the Limited Partners”).

Third, the Project’s operating expenses have substantially and inexplicably outpaced
inflation in recent years. Indeed, operating expenses nearly doubled from 2014 to 2017,
from $4,800 per unit to $8,700 per unit. The vast majority of this growth, moreover, was
attributable either to unauthorized General Partner fees that were improperly classified as
operating expenses, or to unjustified increases in controllable operating expenses such as
payroll, administrative, and maintenance costs. Non-controllable costs (¢.g., taxes,
insurance, utilities) during the same period, by contrast, were mostly flat, or even
declined, thereby demonstrating General Partner’s direct responsibility for this
unprecedented increase.

General Partner’s actions have resulted in substantial economic losses to the Partnership
and to AMTAX, and thereby constitute grounds for General Partner’s removal. See
Partnership Agreement, § 4.5.A(iv) (permitting AMTAX “to remove any or all of the
General Partners and elect one or more new General Partners in the event of any
misconduct or failure to exercise reasonable care with respect to any material matter in
the discharge of its duties and obligations as General Partner, and such misconduct or
failure to exercise reasonable case can reasonably be expected to cause economic
detriment to the Partnership or the Project....”). Specifically, artificially low rental rates
combined with unreasonably high operating costs and unauthorized fees have led to
excessive Partnership losses. These losses, in turn, have resulted in unnecessary General
Partner advances to fund Partnership operating deficits, as well as an improper depletion
of AMTAX’s positive capital account, both of which serve to divert Partnership
income—including proceeds from an actual or hypothetical sale of the Project—away
from AMTAX and into General Partner’s pockets.

Unless and until it takes steps to cure the multiple material breaches described above,
General Partner cannot effectively invoke its purchase option under Section 7.4.J of the
Partnership Agreement. Any cure, moreover, would require, at a minimum, an. agreement
by General Partner to immediately cancel and relinquish all accounts payable by the

 

1225 17th Street, Suite 1400 * Denver, CO 80202 * (303) 927-5000 * aldentorch.com

HHM-012848PW

 
Case 3:17-cv-06048-RBL Document 45-3 Filed 11/16/18 Page 4 of 4

334" Place 2001, LLC
May 8, 2018
Page 4

Partnership to General Partner (currently estimated to total in excess of $2.7 million).
Please let me know as soon as possible, and no later than Friday, May 18, 2018, if you
are willing to eliminate the Partnership’s accounts payable to General Partner so that we
can engage in a constructive discussion regarding potential resolution of the issues
identified above. AMTAX will refrain from removing General Partner on or before that
date, but expressly reserves its right under the Partnership Agreement to remove General
Partner as the Partnership’s Administrative General Partner based on the misconduct
alleged herein or any other misconduct that General Partner may have engaged in to the

detriment of the Partnership.

Except as specifically stated herein, this letter is not intended and shall not be deemed to
be a waiver, election, or estoppel as to any claim, objection, defense, or remedy of
AMTAX under the Partnership Agreement and related transaction documents or
applicable law.

Very truly yours,
AMTAX Holdings 169, LLC,

By: TCH II Pledge Pool, LLC, its manager
By: Tax Credit Holdings I, LLC, its managing member
By: Alden Pacific Holdings, LLC, its managing member

4
By: iM NL Wale.
Alison Wadle, Executive Vice President

cc (via email only): Chris Blake
i Eric 8S. Pettit, Esq. i

 

1225 17th Street, Suite 1400 + Denver, CO 80202 * (303) 927-5000 * aldentoreli,com

HHM-012849PW

 
